Citation Nr: 1102734	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-32 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for pulmonary nodules.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. B.

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on verified active duty from January 1980 to 
October 1982 and from October 1993 to June 1994.  He had 
additional duty in the Air National Guard. Any periods of active 
or inactive duty for training should be verified.  Appellant's 
assistance in determining any pertinent periods should be 
requested as needed.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in October 2010.  A transcript of 
this hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
disease or injury in service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for service connection for a lumbar 
spine disability, the Board notes that the service treatment 
records for his initial period of service are negative for 
complaints or treatments relating to a low back injury or 
disability.  However, the Veteran was involved in a motor vehicle 
accident in February 1982.  There is some indication of private 
treatment for low back pathology in May 1994.  Additionally, in 
an October 2010 statement and at the October 2010 hearing, a 
private physician opined that the Veteran's current degenerative 
disc disease of the lumbar spine was caused by the February 1982 
motor vehicle accident in service as his "low spine was likely 
made susceptible to re-injury".

Regarding the Veteran's pulmonary nodules disability, the service 
treatment records are negatives for complaints or treatments 
relating to a pulmonary disability.  However, it was noted that 
the Veteran worked with C-130 aircraft which, at least recently, 
required wearing appropriate respiratory protection due to the 
nature of his work situation.  Additionally, the private 
physician opined that the Veteran "likely acquired tuberculosis 
or histoplasmosis infections while in service while travelling 
around the world as many of the places he visited were/are 
endemic with these types of infectious agents".

Regarding his bilateral hearing loss and tinnitus claims, the 
Veteran contends that his hearing loss and tinnitus disorders 
were incurred as a result of active service with exposure to loud 
noises, including flying C-130 aircrafts.  While previous audio 
examinations found that the Veteran did not have compensable 
hearing loss for VA purposes or complaints of tinnitus, the 
private physician in his October 2010 letter concluded that the 
Veteran's current tinnitus and hearing loss were due to his 
service time noise exposure.

The Board notes that the Veteran has yet to undergo a VA 
examination for a low back disability, pulmonary nodules, hearing 
loss or tinnitus.

Given the facts noted above, the Board finds that the evidence 
currently of record is insufficient to resolve the claims for 
service connection for low back disability, pulmonary nodules, 
hearing loss and tinnitus, and that further medical examination 
and opinion in connection with these claims is warranted.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board finds that 
another medical opinion, based on full review of the record and 
supported by stated rationale, is needed to fairly resolve the 
claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & 
Supp. 2010).

Accordingly, the case is REMANDED for the following actions:

1.  Attempts should be undertaken to verify 
all periods of active duty or inactive duty 
for training that the Veteran has had.  His 
assistance should be solicited as needed, 
he should provide dates, units, or other 
information he may have to verify all 
periods of training.

2.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Treatment records from any private 
treatment in 1994 especially should be 
sought.

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be provided an 
examination by an appropriate VA physician 
to evaluate the etiology of any current low 
back disorder.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examiner 
should provide a summary of the pertinent 
treatment records, including the Veteran's 
service treatment records.  Thereafter, an 
opinion should be provided as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
the Veteran developed a low back disability 
as a result of a verified event during 
active service.  Adequate reasons and bases 
are to be provided with the opinion.

4.  The Veteran should be provided an 
examination by an appropriate VA physician 
to evaluate the etiology of any current 
pulmonary nodule disorder.  All indicated 
tests and studies are to be performed, and 
a comprehensive recreational and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The 
examiner should provide a summary of the 
pertinent treatment records, including the 
Veteran's service treatment records.  
Thereafter, an opinion should be provided 
as to whether there is at least a 50 
percent probability or greater (at least as 
likely as not) that the Veteran developed a 
pulmonary nodule disability as a result of 
a verified event during active service.  
Adequate reasons and bases are to be 
provided with the opinion.

5.  The Veteran should be scheduled for a 
VA audiology examination for opinions as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has bilateral hearing loss 
or tinnitus as a result of active service.  
The examiner should solicit a detailed 
history of any symptoms or treatment during 
active service and of the continuation of 
any such symptoms after service.  Reasons 
and bases should be provided for all 
conclusions.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if in 
order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


